Citation Nr: 0522452	
Decision Date: 08/17/05    Archive Date: 08/25/05

DOCKET NO.  97-29 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for 
postoperative right inguinal hernia, currently evaluated as 
10 percent disabling.  

2.  Entitlement to an increased rating for postoperative 
right inguinal hernia, evaluated as 30 percent disabling 
prior to July 1, 2002, and 10 percent disabling since that 
date.

3.  Entitlement to an increased rating for right inguinal 
hernia scar with neuralgia, currently evaluated as 10 percent 
disabling. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from November 1966 until 
November 1969.

These matters come before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from an 
initial September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that denied an evaluation in excess of 10 percent 
for right inguinal hernia.  A notice of disagreement was 
received in September 1997 and the veteran perfected an 
appeal.

The veteran was afforded a personal hearing at the RO in 
January 1998.  A transcript is of record.  The hearing 
officer increased the 10 percent rating for inguinal hernia 
to 30 percent disabling, effective from June 30, 1997.

The veteran was notified by rating action dated in January 
2000 that the RO proposed to reduce the 30 percent right 
hernia evaluation to 10 percent disabling on the basis that 
improvement in the condition had been indicated on VA 
examination.  That rating decision also established service 
connection for scar and neuralgia as secondary to post 
surgical right inguinal hernia, evaluated as 10 percent 
disabling, effective from September 20, 1999.  

In an April 2002 rating determination, the RO reduced the 
evaluation for residuals of postoperative right inguinal 
hernia to 10 percent disabling, effective July 1, 2002.  That 
rating decision also confirmed and continued the 10 percent 
disability evaluation for right inguinal scar and neuralgia.  

The Board remanded the appeal in August 2004 for further 
development.  It is now before the Board for further 
appellate consideration.



FINDINGS OF FACT

1.  In a January 2000 rating decision, the veteran and his 
representative were advised that VA proposed to reduce the 30 
percent disability evaluation for postoperative right 
inguinal hernia to 10 percent disabling.  

2.  The April 2002 rating decision reduced the evaluation for 
postoperative right inguinal hernia to 10 percent disabling, 
effective July 1, 2002.

3.  The evidence of record at the time of the rating 
reduction showed that there had been no recurrence of the 
hernia since surgery in 1999, and demonstrated sustained and 
material improvement in the disability attributable to the 
service-connected post operative right inguinal hernia.

4.  The clinical evidence indicates that postoperative right 
inguinal hernia is quiescent with no recent recurrence, and 
is not shown to be supported by a truss or not readily 
reducible.

5.  Right inguinal hernia scar is manifested by pain and 
tenderness on palpation.

6.  Right ilio-inguinal neuralgia is manifested by chronic 
pain and activity restrictions consistent with severe 
residuals.


CONCLUSIONS OF LAW

1.  The criteria for restoration of the 30 percent rating for 
right inguinal hernia have not been met. 38 U.S.C.A. 38 
U.S.C.A. § 5112 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 
4.114, Diagnostic Code 7338 (2004).

2.  The criteria for a rating in excess of 30 percent prior 
to July 1, 2002, and 10 percent thereafter, for postoperative 
right inguinal hernia have not been met. 38 C.F.R. § 1155, 
5103, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4. 114, 
Diagnostic Code 7338.

3.  The criteria for a rating in excess of 10 percent rating 
for postoperative right inguinal scar have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4. 118, Diagnostic Code 7804 (2002 & 2004).

4.  The criteria for a separate 10 percent rating for right 
ilio-inguinal neuralgia have been met. 38 U.S.C.A. § 1155, 
5103, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Codes 8530-8730 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), has imposed new duties on 
VA to provide notice and assistance to claimants in order to 
help them substantiate their claims.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to provide notice to a claimant.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2004).

The VCAA provides four elements of notice that must be given 
to a claimant.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  First, VA must give tell a claimant what evidence is 
needed to substantiate the claim.  Second and third, VA must 
tell a claimant what evidence the claimant is responsible for 
obtaining and what evidence VA will undertake to obtain.  
Fourth, VA has undertaken to tell claimants to submit 
relevant evidence or information in the claimant's 
possession.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

The October 1997 statement of the case, and the June 2004 and 
March 2005 supplemental statements of the case, the veteran 
and representative have been notified of the law and 
regulations governing entitlement to the benefits sought, and 
informed of the ways in which the current evidence has failed 
to substantiate the claims.  These discussions served to 
inform him of the evidence needed to substantiate the claims.

In letters to the veteran dated in December 2003 and August 
2004, the RO and VA's Appeals Management Center informed the 
veteran of what medical and other evidence the RO needed from 
him, what information or evidence he could provide in support 
of the claim, and what evidence VA would try to obtain on his 
behalf.  38 U.S.C.A. § 5103(a).  The August 2004 letter told 
the veteran that if he had any evidence or information in his 
possession that pertained to the claim, he should send it to 
the RO.  38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that notice required by 38 U.S.C.A. 
§ 5103(a), and 38 C.F.R. § 3.159(b), should generally be 
provided prior to the initial adverse decision on the claim.  
Pelegrini v. Principi, 18 Vet. App. at 119-20.  The Court 
went on to say that its decision was not meant to invalidate 
any existing decision made prior to such notice, and, indeed, 
that VA could satisfy VCAA notice requirements by ensuring 
that the proper notice was ultimately provided after the 
initial adverse decision on the claims.  Id, at 120, 122-4.

The Court subsequently reiterated this holding, and that 
delayed notice would not generally be prejudicial to a 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claims, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA has made the required efforts to assist the veteran in 
obtaining the evidence necessary to substantiate his claims.  
It has scheduled him for a number of VA examinations, most 
recently in December 2003, and requesting continuing VA 
outpatient records.  See 38 U.S.C.A. § 5103A(d).  The veteran 
has not indicated that there are any pertinent clinical 
records to be retrieved.

Under these circumstances, the Board finds that further 
assistance would have no reasonable possibility of 
substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  The claims are ready to be 
considered on the merits.


Pertinent Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).

Factual Background; Right Inguinal Hernia

Service connection for postoperative right inguinal hernia 
was granted by rating action dated in February 1984.  A 10 
percent disability evaluation is currently in effect.  A 
claim for an increased rating in this regard was received in 
June 1997.  

The veteran was afforded a VA examination in July 1997 and 
presented with the chief complain of a mass/lump in the right 
groin.  He reported having two prior surgeries within the VA 
system for right inguinal hernia in 1969 and in the early 
1970s.  It was noted that he had been using a truss, and that 
the hernia had been readily reducible.  

On physical examination, there was a mass that was felt to be 
consistent with an inguinal hernia in the right groin that 
was easily reducible.  The assessment following examination 
was recurrent inguinal hernia.  The examiner recommended that 
the appellant continue wearing a truss.  It was noted that 
the veteran would return to the clinic as needed if he 
decided he would like operative repair of the hernia, which 
he declined.  

S. Gofrany, M.D., F.A.C.S., wrote in December 1997 that he 
had seen the veteran that month and that he had a moderate-
sized hard to reduce hernia on the right and a smaller one on 
the left that was tender to touch but reducible.  An 
impression was rendered that none of the hernias could be 
helped by a truss, were potentially dangerous, and could 
become incarcerated and strangulated.  It was strongly 
suggested that the hernias be repaired without delay. 

At the January 1998 hearing, the veteran testified that his 
hernia symptoms had increased in severity to the extent that 
they had affected activities such as driving, shopping with 
his wife, and painting because he was unable to lift things.  
He testified that it was bothering him quite a bit.

In a letter dated in April 1998, Dr. Gofrany wrote that the 
veteran underwent repair of a right inguinal hernia.  He 
stated that the entire floor of the inguinal canal was 
disrupted with multiple directed defects that were all 
repaired.  It was opined that the hernias were impossible to 
reduce pre operatively. 

By hearing officer's decision in May 1998, the 10 percent 
rating for right inguinal hernia was increased to 30 percent 
disabling, effective from June 30, 1997.

The veteran was afforded VA examination in June 1999 where 
previous medical history, including three prior surgeries for 
hernia repair, was recited.  It was reported that during the 
most recent operation in April 1998, the surgeon had noted 
extensive scar tissue from prior surgeries.  He was 
reportedly told that the right testicle hung higher than the 
left secondary to previous surgery.  The veteran complained 
of post coital right groin pain with radiation to the right 
thigh with any type exertion, as well as with long car rides.  
He reported that pain had a significant effect on his 
everyday activities.  He stated that he had been told that 
pain he was experiencing was due to previous surgeries and 
subsequent scar tissue. 

Examination of the abdomen revealed an approximately eight to 
10 inch-linear scar in the right inguinal area with no 
obvious direct or indirect hernias noted.  There was mild 
tenderness upon palpation of the right femoral artery and in 
the right inguinal area.  The left inguinal area was negative 
for hernia and was nontender to deep palpation.  

The veteran was not observed to be wearing a belt or truss at 
the time of the examination.  A diagnosis of right indirect 
and direct inguinal hernia, status post corrective surgery 
times three was rendered.

The veteran was afforded a VA examination in September 1999 
whereupon it was noted that in May 1998, he was told that 
scar tissue was causing the reported chronic pain in the 
right inguinal area and inner right thigh.  It was reported 
that he had been seen at another VA facility complaining of 
radiating pain to the right testicle and inner thigh that 
occurred daily.  The physician's impression was that the 
veteran had neuralgia with a question of nerve entrapment.  

On current examination, the appellant related that lying on 
the right side and sexual relations aggravated pain, but that 
he was able to perform.  Physical examination disclosed a 
well-healed 12-centimeter scar of the right groin that was 
tender over the medial half.  An impression of post hernia 
repair neuralgia in the right inguinal area was rendered. 

VA outpatient notes dated between 1998 and 2002 indicate that 
the veteran complained of chronic pain at the right groin 
hernia site, including with coughing and movement.  It was 
generally indicated that this was neuropathic in nature 
and/or related to scar tissue.  In September 1998, it was 
recorded that no recurrent hernia was appreciated.

The veteran was notified by rating action dated in January 
2000 that the RO proposed to reduce the 30 percent right 
hernia evaluation to 10 percent disabling on the basis that 
improvement in the condition had indicated by VA examination.  
That rating decision also established service connection for 
right inguinal scar with neuralgia, rated 10 percent 
disabling from September 20, 1999.

The veteran's treating VA physician wrote in March 2000 that 
he had chronic pain at the site of the previous hernia repair 
that was felt to have resulted from scar formation and nerve 
irritation.

The veteran underwent VA examination in July 2000 for 
disability not pertinent to the current appeal wherein 
extensive history relating to right inguinal hernia was 
noted.  He related that he had intermittent pain that 
occurred at various times and prevented him from engaging in 
activities such as running, gardening, taking long walks 
through the woods, and also affected sexual activity.  

It was observed that the veteran appeared to be uncomfortable 
at various times during the interview with apparent pain in 
the right lower quadrant such that he kept shifting his 
position.  He stated that at times, prolonged sitting or 
driving would cause him pain.  

It was noted that the hernia was not examined.  A physical 
examination was performed that disclosed that the abdomen was 
soft and nontender.  No organs or masses were felt.  
Following examination, diagnoses included recurrent right 
inguinal hernia with subsequent pain in the scar.  

The examiner recommended that the veteran have the scar 
injected with Lidocaine for pain relief and suggested that 
additional surgery might also be considered for removal of 
scar tissue.  The veteran was reportedly resistant to both 
suggestions.

The veteran most recently underwent VA examination for 
service-connected right inguinal hernia residuals in December 
2003.  He complained of cramping and continuing pain in the 
right lower abdominal quadrant extending upward to the 
umbilicus and right upper quadrant upon exertion and/or 
physical activity.  He related that painful cramping would 
begin after driving for half an hour, and that if he 
continued, the pain radiated into a larger area upwards 
diagonally across the right lower quadrant toward the right 
mid abdomen.  

Upon examination, tenderness to light palpation was elicited 
over the right pelvic inguinal region.  There were fixed hard 
ridges of tissue beneath normal looking skin of the right 
pelvis and inguinal region in contrast to smooth underling 
tissue on the left.  It was reported that there was guarding 
during light palpation and upon auscultation of the right 
femoral pulse.  

Following examination, the diagnoses included moderate 
functional impairment and complex multiple surgical repairs, 
right lower quadrant of abdomen with irreversible residuals 
limiting well being and limiting quality of life.

In correspondence dated in August 2004, S. Hay, M.D., wrote 
that that veteran had persistent pain at the right inguinal 
hernia repair site likely related to scar or neurologic 
damage.  It was noted that he experienced pain on a regular 
basis and was under care at the VA  


1.  Propriety of the reduction of postoperative right 
inguinal hernia from 30 to 10 percent disabling.

Legal Analysis

A noncompensable rating is warranted where the inguinal 
hernia is small, reducible, or without true hernia 
protrusion.  A 10 percent rating is warranted for a recurrent 
postoperative inguinal hernia that is readily reducible and 
well supported by truss or belt.  A 30 percent evaluation is 
appropriate for a small recurrent postoperative hernia or an 
unoperated irremediable hernia that is not well supported by 
a truss, or not readily reducible.  A 60 percent evaluation 
is warranted for a large, postoperative, recurrent hernia 
that is considered inoperable, that is not well supported 
under ordinary conditions and which is not readily reducible.  
38 C.F.R. § 4.114, Diagnostic Code 7338 (2004).

The provisions of 38 C.F.R. § 3.105(e) allow for the 
reduction in evaluation of a service-connected disability 
when warranted by the evidence but only after following 
certain procedural guidelines.  Id

The requirements for a reduction in the evaluation of 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which provide that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction.  These provisions 
prohibit a reduction on the basis of a single examination. 
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction. 38 C.F.R. § 3.344(c).

Here, the veteran's 20 percent evaluation was in effect from 
June 30, 1997 until July 1, 2002, a period of five years.  
Therefore, the provisions of 38 C.F.R. § 3.344 (a) and (b) 
are applicable.

The provisions of 38 C.F.R. § 3.344(a) have been interpreted 
as imposing four specific requirements on VA prior to a 
rating reduction: (1) VA must review "the entire record of 
examinations and the medical-industrial history . . . to 
ascertain whether the recent examination is full and 
complete;" (2) "[e]xaminations less full and complete than 
those on which payments were authorized or continued will not 
be used as a basis of reduction;" (3) "[r]atings on account 
of diseases subject to temporary and episodic improvement, 
e.g., . . . asthma . . . , will not be reduced on any one 
examination, except in those instances where all the evidence 
of record clearly warrants the conclusion that sustained 
improvement has been demonstrated;" and (4) "[al]though 
material improvement in the physical or mental condition is 
clearly reflected, the rating agency will [consider] whether 
the evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life."  
Brown v. Brown, 5 Vet. App. at 419 (quoting from 38 C.F.R. § 
3.344(a)).

In this case the September 1999 examination served as the 
basis for the rating reduction.  That examination contained a 
detailed recitation of the relevant history.  It contained 
all findings needed to rate the disability in accordance with 
the rating criteria, and it considered the veteran's current 
complaints.  Thus, the examination met the requirement of 
being full and complete.

The September 1999 examination contained detail not reported 
in the 1997 examination, which served as the basis for the 
award of the 30 percent rating.  For instance, the September 
1999 examiner tested whether the veteran had a hernia on 
coughing and on palpation.  Such testing was not reported on 
the 1997 examination.  The examination reports are of 
approximately the same length.  The Board concludes, 
therefore, that the examination that served as the basis for 
the reduction was at least as thorough as that which served 
as the basis for the 30 percent evaluation.

The rating reduction was premised on a single examination.  
Hernias are not listed in 38 C.F.R. § 3.344(a) among the 
examples of conditions subject to episodic improvement.  It 
is therefore, not clear that hernias are the types of 
disabilities that require multiple exams or evidence of 
sustained improvement.  In any event, all the evidence 
clearly demonstrates sustained improvement.  The statements 
from physicians, the veteran's statements, and the VA 
outpatient treatment records for the period prior to January 
2002 are consistent in reporting no recurrence of the hernia 
after the 1998 surgery.

The December 2003 reports that the veteran had hernia surgery 
in 2000 or 2001.  This was an apparent reference to the 1998 
surgery, since the veteran was only reported on the 
examination to have had three hernia surgeries, and the 
record shows that the third surgery was performed in 1998.

The provisions of 38 C.F.R. § 3.344(a) do not specify what is 
meant by the "ordinary conditions of life."  Guidance is 
provided in 38 C.F.R. § 3.343(a) (2004), which describes 
"the ordinary conditions of life" as being while working or 
seeking work.  The July 2000 and December 2003 examination 
reports show that the veteran was working.  Since the hernia 
did not recur while the veteran was working, it was 
reasonably certain that the improvement would be maintained 
under the ordinary conditions of life.

The provisions of 38 C.F.R. § 3.344(b) provide for steps to 
be taken if there remains doubt as to whether a reduction is 
warranted.  In such cases the RO can defer a reduction 
pending reexamination in a number of months to be determined 
by the RO.  This is not a doubtful case, because all the 
evidence demonstrated that there had been no recurrence of 
the hernia under the ordinary conditions of life.  The RO 
actually waited nearly three years between the time of its 
proposed reduction, and its rating action reducing the 
rating.

In rating reductions, care must be taken to ensure that a 
change in an examiner's evaluation reflects an actual change 
in the veteran's condition, and not merely a difference in 
thoroughness of the examination or in descriptive terms, when 
viewed in relation to the prior disability history. See 38 
C.F.R. §§ 4.1, 4.2, 4.13 (2004); see also Brown v. Brown; 
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The veteran underwent surgery in April 1998 that remedied the 
right inguinal hernia, such that since that time, it has not 
recurred.  There has been is no clinical evidence of any of 
the symptoms contemplated in the criteria for a 30 percent 
rating.  The reduction was not premised on a difference in 
the thoroughness or descriptive terms of the examination.  
The award of the 30 percent rating was based on the presence 
of recurrent hernia, while the reduction was premised on the 
fact that there had been no recurrence of the hernia.

The Board has carefully considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for post operative right inguinal hernia from 30 
percent to 10 percent was proper in view of the criteria of 
38 C.F.R. §§ 3.105(e), 3.344, and 3.114, Diagnostic Code 
7338, and the medical evidence of record.  As such, the 
preponderance of the evidence is against the veteran's claim 
concerning the propriety of this reduction.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim. See Gilbert v. Derwinski, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b).


1.  Increased rating for right inguinal hernia.

Legal Analysis

Prior to July 1, 2002

For the period prior to July 1, 2002, a rating above the 30 
percent then in effect, required that the hernia be large, 
postoperative, recurrent, not well supported under ordinary 
conditions, and be not readily reducible, and when considered 
inoperable.  

Even on the July 1997 examination the hernia was reported to 
be readily reducible, and supportable with a truss (inasmuch 
as the examiner recommended that the veteran continue use of 
the truss).  The hernia was also obviously operable.  The 
1998 surgery, which remedied the hernia, is proof of this 
fact.  

None of the examination or other records described the size 
of the hernia, thus it is unclear whether it was large.  
Since, however, the evidence did not show any of the other 
criteria for the 60 percent rating, it is clear that the 
disability did not more closely approximate the criteria for 
that rating than for the 30 percent rating.  38 C.F.R. 
§§ 4.7, 4.21 (2004).  Because there was no evidence of most 
of the criteria needed for a 60 percent rating, the evidence 
is not in equipoise, and the doctrine of reasonable doubt was 
not for application.


Since July 1, 2002

The criteria for the next higher evaluation in excess of 10 
percent, envision that the hernia recurred after surgery, or 
that it had not been operated on and was not remediable.  
Since the hernia was operated on, the 30 percent evaluation 
would at least require recurrence.  As note previously, the 
evidence shows that a right inguinal hernia has not recurred 
since surgery in April 1998.  

As there is no evidence that the veteran's right inguinal 
hernia has recurred, is irremediable, is supported by a truss 
or is not reducible; he does not have any of the criteria for 
an evaluation in excess of 10 percent.  38 C.F.R. §§ 4.7, 
4.21.  For the same reason, the Board must find that the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent, and the claim must be denied.  
38 U.S.C.A. § 5107(a).

The Board acknowledges the veteran's various complaints 
concerning pain in the area of hernia surgery.  However, he 
is currently assigned a 10 percent evaluation for scarring 
with associated pain which and additional neurologic 
impairment will be discussed below.  To the extent that he is 
attempting to ascribe such pain to the hernia as opposed to 
scar residuals, the rating criteria do not provide for an 
evaluation in excess of 10 percent on the basis of pain.  

In summary, the disability picture associated with right 
inguinal hernia does not more nearly approximate the criteria 
for a 30 percent evaluation under Diagnostic Code 7338, and 
an increased rating in this regard must be denied.


3.  Increased rating for right inguinal scar with neuralgia.

Service connection for right inguinal scar was granted by 
rating action dated in January 2000.  A 10 percent disability 
evaluation was granted under the provisions of 38 C.F.R. 
§ 4.118, 7805-38 C.F.R. § 4.124, Diagnostic Code 8730 (2000), 
effective from September 20, 1999.

The criteria for evaluating scars were amended during the 
course of this appeal. 67 Fed. Reg. 49,596 (Jul. 31, 2002); 
67 Fed. Reg. 58,448-9 (Sept. 16, 2002) (codified at 38 C.F.R. 
§ 4.118 (2004)).

Prior to August 30, 2002, a 10 percent evaluation was 
warranted for superficial, poorly nourished scars with 
repeated ulceration.  38 C.F.R. § 4.118, Diagnostic Code 
7803.  A 10 percent evaluation was warranted for superficial 
scars that were tender and painful on objective 
demonstration. 38 C.F.R. § 4.118, Diagnostic Code 7804.  Scar 
may have also been evaluated on the basis f any related 
limitation of function for the body part they affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805.

The Board points out that there was no basic change with 
respect to Diagnostic Codes 7804 or 7805.  See 38 C.F.R. 
4.118, Diagnostic Codes 7804-5 (2002).  The revised criteria 
did alter Diagnostic Code 7803 such that a 10 percent rating 
is now assigned for a superficial unstable scar.  Note (1) to 
the regulation provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  Note (2) provides that a superficial scar is 
one not associated with underlying tissue damage. 38 C.F.R. 
§ 4.118, Diagnostic Code 7803.  

The Board must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  As 
such, VA must generally consider the claim pursuant to both 
versions during the course of an appeal. DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997); VAOPGCPREC 3- 2000; 65 Fed. Reg. 
33422 (2000).  If the revised version of the regulation is 
more favorable, the retroactive reach of that regulation 
under 38 U.S.C.A. § 5110(g) (West 2002) can be no earlier 
than the effective date of that change.

The veteran is concomitantly rated for neuralgia associated 
with the right inguinal scar.  Neuralgia is characterized 
usually by a dull and intermittent pain, of typical 
distribution so as to identify the nerve, is to be rated on 
the same scale, with a maximum equal to moderate incomplete 
paralysis.  See 38 C.F.R. § 4.124.  Under the analogous 
provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 8530-8730 
for the ilio-inguinal nerve, mild to moderate symptoms 
warrant a noncompensable evaluation.  Severe to complete 
impairment warrants a 10 percent evaluation. Id.

Legal Analysis

The record shows that the veteran has undergone several right 
inguinal hernia repair procedures and has residuals that 
include scarring as well as neurological impairment for which 
the RO has assigned a single evaluation of 10 percent.

On examination, the veteran has been shown to have evidence 
of tenderness and pain upon palpation of the right inguinal 
scar.  He has also sought treatment for and continues to 
complain of chronic neuropathic pain associated with the 
scarring.  The Court of Appeals for Veterans Claims has 
acknowledged that when a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different diagnostic codes. Esteban v. 
Brown, 6 Vet. App. 259 (1994).  

In this case, the Board thus finds the symptomatology 
associated with the right inguinal scar represents distinct 
disabilities that do not contravene the rule against 
pyramiding.  See 38 C.F.R. § 4.14 (2004).  Therefore, at the 
outset, the Board concludes that separate 10 percent ratings 
are warranted for the scar and its neurological residuals.

The Board points out that 10 percent is the maximum schedular 
rating for a service-connected scar manifested by pain and 
tenderness under both the old and new provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2002 & 2004).  

It is not shown that the scar is unstable, or that it limits 
the function of the body part affected.  See 38 C.F.R. 
§ 4.118, Diagnostic Code 7805.  It is not deep and does not 
exceed an area of 6 square inches.  38 C.F.R. § 4.118, 
Diagnostic Code 7801.  Therefore, a 10 percent rating, and no 
more, is the appropriate evaluation for the veteran's right 
inguinal scar.  

With regard to the neurological deficit associated with the 
right inguinal hernia repair, the evidence indicates that the 
veteran has chronic pain referable to neuralgia which had 
been reported to result in activity restrictions and quality 
of life issues.  The Board finds that such symptoms are more 
nearly consistent with severe residuals, for which a 10 
percent evaluation is warranted.  The 10 percent evaluation 
is the maximum schedular rating for that condition under 
38 C.F.R. § 3.124a, Diagnostic code 8530-8730.

Extraschedular Ratings

The veteran has submitted no evidence showing that his 
service-connected right inguinal hernia, or associated scar 
and neuralgia has markedly interfered with employment, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b) (1), 
pertaining to the assignment of extra-schedular evaluations 
in "exceptional" cases. See Bagwell v. Brown, 9 Vet. App. at 
338-39; Floyd v. Brown, 9 Vet. App. at 94-95; Shipwash v. 
Brown, 8 Vet. App. at 227.



ORDER

The reduction in the disability rating for postoperative 
right inguinal hernia from 30 percent to 10 percent disabling 
from July 1, 2002 was proper; the appeal is denied.

An evaluation in excess of 30 percent prior to July 1, 2002, 
and 10 percent since July 1, 2002, for postoperative 
residuals of right inguinal hernia is denied. 

A rating in excess of 10 percent for right inguinal hernia 
scar is denied.

A separate 10 percent evaluation for neuralgia of the ilio-
inguinal nerve is granted.





	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


